Citation Nr: 1634762	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  12-20 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a mental disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran had active service from August 1973 to December 1973.  

This appeal came before the Board of Veterans' Appeals (Board) from an October 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  A videoconference hearing before the Board was scheduled for March 2013, but the Veteran did not appear.  He has not requested that the hearing be rescheduled.  

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System.  The evidence of record includes VA treatment records and statements that were associated with the record after the claim was last decided by the agency of original jurisdiction.  This evidence is not pertinent to the issue decided herein, however.  As such, there is no prejudice in deciding the issue at this time.  38 C.F.R. §§ 19.37, 20.1304.


FINDINGS OF FACT

1.  A rating decision issued in February 2007 denied the application to reopen a claim for service connection for a mental disability; the Veteran did not appeal the decision.

2.  The evidence added to the record subsequent to the February 2007 rating decision is cumulative of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement to service connection for a mental disability has not been presented.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  In this regard, the Board notes that service records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  The Board notes that the Veteran was not provided a VA examination and no VA opinion was obtained in response to the claim to reopen but VA has no obligation to provide an examination or obtain an opinion in response to a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c)(4).  


II.  Legal Criteria

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

III.  Factual Background and Analysis

Service connection for a mental disability was previously denied by the agency of original jurisdiction because the evidence did not suggest that any diagnosed mental condition was related to service.  Reopening of the claim was denied in a rating decision issued in February 2007 because no new and material evidence had been presented.  The Veteran was notified of this decision but did not appeal it.

The evidence added to the record after the February 2007 rating decision includes VA medical records and statements from the Veteran.  The evidence added to the record is cumulative of previously considered evidence, which already revealed the existence of mental disability.  The evidence submitted since the last unappealed denial is cumulative of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim or raise a possibility of substantiating the claim.  There remains no evidence of a link between a diagnosed disability and service.  In this regard, the Board notes that it has reviewed the Veteran's statements but found no history of symptoms during service or related to an event in service.  The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  Shade, 24 Vet. App. at 110.  Thus, reopening of the claim is not warranted.  


ORDER

The Board having determined that new and material evidence has not been received, reopening of the claim for service connection for mental disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


